Citation Nr: 0028313	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  95-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from April 1952 to April 1954 and 
from June 1954 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims folder was subsequently 
transferred to the RO in Wilmington, Delaware.  

The case returns the Board following a remand to the RO in 
July 1998.  


REMAND

During his April 1998 Travel Board hearing, the veteran 
related that he received psychiatric treatment at the VA 
Brecksville and Canton facilities.  In the July 1998 remand, 
the Board instructed the RO to, inter alia, secure the 
veteran's VA treatment records dated from December 1996 from 
the Brecksville and Canton facilities.  A review of the 
claims folder reveals that the RO obtained the records from 
Brecksville.  Those records included medical records 
forwarded to Brecksville from Canton, but no psychiatric 
records.  There is no indication that the RO attempted to 
secure the records directly from Canton.  VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id. 
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to secure the 
veteran's VA treatment records from the 
facility in Canton dated from December 
1996.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


